Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claims 1 and 3-21 are now pending in the application under prosecution and have been reexamined, as claims 2 has been canceled and claim 21 was newly added.

In the response to this Office action, the Examiner respectfully requests that support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line numbers in the specification and/or drawing figure(s). This will assist the Examiner in prosecuting this application.
Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.
37 C.F.R. § 1.83(a) requires the Drawings to illustrate or show all claimed features.
Applicant must clearly point out the patentable novelty that they think the claims present, in view of the state of the art disclosed by the references cited or the objections made, and must also explain how the amendments avoid the references or objections. See 37 C.F.R. § 1.111(c).
Response to Arguments
Applicant’s arguments with respect to claims 1 and 3-21 have been considered but are moot in view of new grounds of rejection.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over US 2018/0357234 (DE) in view of US 2019/0155746 (BHATIA et al.).
 	
With respect to claim 14, DE, teaches  memory system for offloading a lookup operation to a NAND offload apparatus (solid state memory comprising non-volatile memory in which are performed operations identifying particular location) in the key value data structure performs operation using an index structure to process the key value data structure based on the received KVS command) [Par. 0022-0023], comprising: a key-value solid-state drive (KV SSD) NAND interface (non-volatile memory (NVM) interface or Flash memory interface  for receiving a key value store (KVS) command from a host) [Par. 0027; Par. 0023]; a NAND device (solid state device comprising non0volatile memory); a NAND bus placed between the KV SSD NAND interface and the NAND device (the SSD being coupled to the host  through one or more interconnects to provide physical input/output (I/O) data connections between the SSD and the host) [Fig. 1; Par. 0024]; and a NAND offload apparatus placed on the NAND bus, wherein the NAND offload apparatus comprises a NAND offload controller configured to pass input/output (IO) commands from the KV SSD NAND interface to the NAND device (the SSD comprising an in-storage processing engine (KVS processor) that implements key-value operations on the key value data structure based on the received KVS command) [Par. 0048; Par. 0074; Par. 0028-0030; Par. 0022-0023], and to copy at least one response message received from the NAND device to the KV SSD NAND interface (KVS processor further configured to provide a response to the host based on the KVS operation) [Abstract; Par. 0027-0029]. 
DE fails to specifically teach the NAND interface to comprise a flash translation layer. However, as one of ordinary skill in the art would understand that flash translation layer (FTL) in a storage system is hardware or software implementation that  manages SSD operations, DE ‘s  system uses applications on the SSD to communicate with the KVS library and perform lookup operation using key value to identify locations identifying physical locations, KVS library layer to translate the application layer data processed in a key value data structure identifying the location includes identifying a physical address that is associated with a group of key and value [Fig. 7, Par. 0063; Par. 0007-0009; Par. 0042-0044]. Therefore, it would have been obvious to one having at least ordinary skill in the art before the effective filing of the instant application, to have featured the interface comprising a flash translation layer, as taught by BHATIA, in combination with the key-value store as taught by DE, in order to illustrate operation of updating a lookup table  indicative of logical-to-physical address translation table indicative of physical block address managed in the host, as taught by BHATIA [Par. 0006].


With respect to claim 7, DE teaches NAND offload apparatus connected between a key-value solid-state drive (KV SSD) NAND interface and a NAND device using a NAND bus, the NAND offload apparatus comprising: a NAND offload controller; a key size register, connected to the NAND offload controller and configured to store a size of a key to be used for a lookup; and a buffer RAM configured to store the data pulled by the LDPC engine, wherein the NAND offload controller is configured to pass input/output (IO) commands received from the KV SSD NAND interface to the NAND device, and to copy a response message received from the NAND device to the KV SSD NAND interface. (solid state memory comprising non-volatile memory in which are performed operations identifying particular location) in the key value data structure performs operation using an index structure to process the key value data structure based on the received KVS command) [Par. 0022-0023] non-volatile memory (NVM) interface or Flash memory interface  for receiving a key value store (KVS) command from a host; the SSD being coupled to the host  through one or more interconnects to provide physical input/output (I/O) data connections between the SSD and the host; the SSD comprising an in-storage processing engine (KVS processor) that implements key-value operations on the key value data structure based on the received KVS command; the(KVS processor further configured to provide a response to the host based on the KVS operation) [Abstract; Fig. 1; Par. 0023-0024; Par. 0027-0030; Par. 0048; Par. 0074].
DE fails to specifically teach a low-density parity check (LDPC) engine connected to the NAND offload controller and configured to pull data from at least one NAND device. However, such would have been within the knowledge of one having ordinary skill in the art before the effective filing of the instant application and having DE’s disclosure to have arrived with the claimed invention because DE suggests system using applications on the SSD to communicate with the KVS library and perform lookup operation using key value to identify locations identifying physical locations, KVS library layer to translate the application layer data processed in a key value data structure identifying the location includes identifying a physical address that is associated with a group of key and value combinations in the NVM [Par. 0048; Par. 0044; Par. 0025-0026]. Nonetheless, BHATIA teaches flash memory system including a memory device and a controller component including drive firmware to control general operations of the memory system including bad-block control, referred to as error correction code (ECC) component to [Fig. 7, Par. 0063; Par. 0039-0040; Par. 0042-0044]. Therefore, it would have been obvious to one having at least ordinary skill in the art before the effective filing of the instant application, to have featured the interface error correction operation based on a coded modulation such as a low-density parity-check (LDDC) code, as taught by BHATIA, in combination with the key-value store taught by DE, in order to feature bad block indicating failure and provide correction as appropriate, as taught by BHATIA [Par. 0044].

Allowable Subject Matter
Claims 1, 3-6, and 20-21 are allowed.
Claims 8-13 and 15-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US  2019/0362081 (KANNO) teaching block/page hierarchical structure of a NAND flash memory comprising flash translation layer (FTL) wherein I/O serviced in the NAND flash include LBA-based block I/O service, key-value includes a lookup table (LUT) which manages mapping identifying  physical addresses of the flash storage device to be accessed.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PIERRE MICHEL BATAILLE whose telephone number is (571)272-4178. The examiner can normally be reached Monday - Thursday 7-6 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Rones can be reached on (571) 272-4085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PIERRE MICHEL BATAILLE/             Primary Examiner, Art Unit 2136